 



Exhibit 10.14
EXCLUSIVE LICENSE AGREEMENT (UMass IP)
This Exclusive License Agreement (“Agreement”) is made and entered into this
14th day of May, 2004 (the “Effective Date”), by and between Advanced Cell
Technology, Inc., a Delaware corporation with offices located at One Innovation
Drive, Worcester, Massachusetts 01605 (“LICENSOR”), and PacGen Cellco, LLC, a
California limited liability company with offices located at 157 Surfview Drive,
Pacific Palisades, CA 90272 (“LICENSEE”) (LICENSOR and LICENSEE sometimes
hereinafter referred to individually as a “Party” and collectively as the
“Parties”).
WITNESSETH
WHEREAS, LICENSOR owns or has licensed with sublicenseable interest the PATENT
RIGHTS (as defined below) and KNOW-HOW (as defined below); and
WHEREAS, LICENSEE desires to obtain an exclusive worldwide license under
LICENSOR’s rights in such technology in the FIELD; and
WHEREAS, LICENSOR is willing to grant such a license to LICENSEE upon the terms
and conditions set forth below; and
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:
ARTICLE 1 — DEFINITIONS
For the purposes of this Agreement, the following words and phrases shall have
the following meanings:
1.1 “ACT ANIMAL CELL LINES” shall mean cell lines of non-human animal origin
developed by ACT. These cell lines shall include but not be limited to murine
and primate embryonic stem cells derived through parthenogenesis, nuclear
transfer or otherwise isolated from fertilized blastocysts including the
relevant information LICENSOR possesses associated with these cells, including
but not limited to information on the cell’s karyotype, gene expression and
growth characteristics.
1.2 “AFFILIATE” shall mean, with respect to any PERSON, any other PERSON which
directly or indirectly controls, is controlled by, or is under common control
with, such PERSON. A PERSON shall be regarded as in control of another PERSON if
it owns, or directly or indirectly controls, at least fifty percent (50%) of the
voting stock or other ownership interest of the other PERSON, or if it directly
or indirectly possesses the power to direct or cause the direction of the
management and policies of the other PERSON by any means whatsoever.

 

 



--------------------------------------------------------------------------------



 



1.3 “FIELD” shall mean (1) the research, development, manufacture and selling of
human and non-human animal cells and ACT ANIMAL CELL LINES for commercial
research use, including small molecule and other drug testing and basic
research, (2) the manufacture and selling of human cells for therapeutic and
diagnostic use in the treatment of human (a) diabetes and (b) liver diseases,
and (3) the use of ACT ANIMAL CELL LINES in the process of manufacturing and
selling human cells for therapeutic and diagnostic use in the treatment of human
(a) diabetes and (b) liver diseases but where the final marketed product does
not include ACT ANIMAL CELL LINES (i.e. does not include the field of
xenotransplantation); but FIELD shall exclude applications involving the use of
cells in the treatment of tumors where the primary use of the cells is the
destruction or reduction of tumors and does not involve regeneration of tissue
or organ function.
1.4 “KNOW-HOW” means all compositions of matter, techniques and data and other
know-how and technical information including inventions (whether or not
patentable), improvements and developments, practices, methods, concepts, trade
secrets, documents, computer data, computer code, apparatus, clinical and
regulatory strategies, test data, analytical and quality control data,
formulation, manufacturing, patent data or descriptions, development
information, drawings, specifications, designs, plans, proposals and technical
data and manuals and all other proprietary information that is owned or
controlled by LICENSOR as of the Effective Date that relates to cloning
technology or to any of the subject matter described in or claimed by the PATENT
RIGHTS and is relevant to the FIELD. By way of illustration, but not in
limitation, KNOW-HOW shall include commercial rights to any existing potential
research products, including reagents, developed by LICENSOR in the course of
its in-house research. An example of this is the proprietary culture medium
developed by LICENSOR in the course of the development of LICENSOR’s proprietary
ooplasmic transfer technology.
1.5 “LICENSED PROCESS” means any process or method, the research, development,
use, practice, sale, offer for sale, import or export of which cannot be
performed without (i) infringing, in whole or in part, one or more VALID CLAIMS
of the PATENT RIGHTS, or (ii) using or incorporating some portion of the
LICENSED TECHNOLOGY.
1.6 “LICENSED PRODUCT” means any product that cannot be developed, manufactured,
used, imported, exported, or sold without (i) infringing, in whole or in part,
one or more VALID CLAIMS of the PATENT RIGHTS, or (ii) using or incorporating
some portion of the LICENSED TECHNOLOGY.
1.7 “LICENSED SERVICES” means any service, the developing, using, performing,
selling, offering for sale, importing or exporting of which by LICENSEE would,
but for the licenses granted to LICENSEE in Article 2 of this Agreement,
infringe a VALID CLAIM of the PATENT RIGHTS in the country in which any such
service is so developed, used, performed, sold, offered for sale, imported or
exported by LICENSEE.

 

2



--------------------------------------------------------------------------------



 



1.8 “LICENSED TECHNOLOGY” shall mean, collectively, the licensed PATENT RIGHTS
and licensed KNOW-HOW.
1.9 “NET SALES” shall mean the amount billed or invoiced by LICENSEE for the
sale or provision of LICENSED PRODUCTS or LICENSED PROCESSES or LICENSED
SERVICES less:

  a)   discounts, credits, allowances and rebates allowed;     b)   sales,
tariff duties, use and other taxes or governmental charges directly imposed with
reference to particular sales;     c)   special packaging, transportation and
insurance costs incurred and directly related to the sale of LICENSED PRODUCTS;
    d)   amounts allowed or credited on returns; and     e)   uncollected
accounts.

1.10 “NEURONAL & HEART FIELD OPTION” means an option described in Section 15.18
hereof for LICENSEE to negotiate terms for license to the LICENSED TECHNOLOGY
for the field of diseases related to heart or neurodegenerative diseases
1.11 “PATENT RIGHTS” means (a) the patent applications and patents identified on
Exhibit A attached hereto and any patents that issue on said applications and
(b) any divisions, continuations, extensions, reissues or reexaminations of any
of the patents identified in the foregoing clause (a). The Parties agree that
Exhibit A may be revised from time to time after the Effective Date to reflect
changes thereto that result from the course of patent prosecution.
1.12 “PERSON” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
1.13 “TERM” has the meaning set forth in Section 9.1.
1.14 “TERRITORY” means the entire world.
1.15 “1996 UMASS LICENSE” means the Exclusive License Agreement between LICENSOR
and the University of Massachusetts (the “University”), dated April 16, 1996, as
amended by the Amendment to Exclusive License Agreement dated September 1, 1999,
the Second Amendment to Exclusive License Agreement dated May 31, 2000, and the
Third Amendment to Exclusive License Agreement dated September 19, 2002.
1.16 “2003 UMASS LICENSE” means the Exclusive License Agreement between LICENSOR
and the University dated April 1, 2003.

 

3



--------------------------------------------------------------------------------



 



1.17 “UMASS LICENSES” means the 1996 UMASS LICENSE and the 2003 UMASS LICENSE.
1.18 “VALID CLAIM” means a claim of any issued and unexpired patent within the
PATENT RIGHTS which has not lapsed, become abandoned or been held permanently
revoked, invalid, or unenforceable by a decision of a court or administrative or
government authority or agency of competent jurisdiction from which no appeal
can be or has been taken within the time allowed for such appeal, or a claim of
a pending patent application included within the Licensed PATENT RIGHTS, which
claim was filed in good faith and has not been abandoned or finally disallowed
without the possibility of appeal or refiling of such application.
Additional terms may be defined throughout this Agreement.
ARTICLE 2 — GRANT
2.1 LICENSOR hereby grants to LICENSEE, and LICENSEE hereby accepts, subject to
the terms and conditions hereof:

  a)   A royalty bearing, exclusive license in the TERRITORY in the FIELD and
under the LICENSED TECHNOLOGY to (a) research, develop, make, have made, use,
sell, offer for sale, import and export LICENSED PRODUCTS, (b) research,
develop, use, practice, sell, offer for sale, import and export LICENSED
PROCESSES and (c) develop, use, perform, sell, offer for sale, import and export
LICENSED SERVICES. By way of example, but not in limitation, LICENSEE shall have
the right to use LICENSED TECHNOLOGY within the FIELD for the following
purposes: to produce mammalian embryonic stem (ES) cells and to produce from
those mammalian embryonic cells, differentiated cells for human therapeutic
purposes or for commercial research purposes, including drug screening assays,
and to produce pluripotent cells including ES cells, differentiated human cells
for human diagnostic and therapeutic purposes and/or for commercial research
purposes, including drug screening assays.     b)   A royalty bearing, twelve
(12) month exclusive license in the TERRITORY in the FIELD to expand in culture,
prepare for sale, sell, offer for sale, import and export ACT ANIMAL CELL LINES.
The twelve-month term of exclusivity granted to LICENSEE shall begin upon the
date of the first sale of the ACT ANIMAL CELL LINES. LICENSOR and LICENSEE agree
that after the twelve-month period of exclusivity has passed, LICENSOR AND
LICENSEE shall negotiate in good faith to establish reasonable minimum sales
goals over reasonable evaluation periods in order to maintain LICENSEE’S
exclusive rights hereunder. If LICENSOR fails to meet the minimum sales goals
then LICENSEE’s exclusive rights shall revert to nonexclusive rights.

 

4



--------------------------------------------------------------------------------



 



2.2 LICENSEE shall have the right to sublicense the rights granted in
Section 2.1 to third parties in connection with contracting with such third
parties to (a) provide LICENSED PRODUCT marketing and distribution services to
LICENSEE on behalf of LICENSEE, (b) provide LICENSED SERVICES marketing services
to LICENSEE on behalf of LICENSEE or (c) manufacture for LICENSEE LICENSED
PRODUCTS for sale by LICENSEE or a third party pursuant to the foregoing clause
(a).
2.3 LICENSEE shall have the right to grant sublicenses beyond the scope of those
described in Section 2.2 (a), (b), and (c) without the express prior written
approval of LICENSOR, however, LICENSOR shall be given at least 30 days prior
written notice of an intent to sublicense and at least 30 days to comment on the
text of the proposed sublicense agreement. In any case, such sublicenses shall
meet the following conditions:

  a)   the sublicensee shall not have the right to grant further sublicenses;  
  b)   the sublicense shall not be assignable without prior written approval by
LICENSEE and LICENSOR; and     c)   the sublicense shall include fair
consideration consistent with industry norms for upfront fees and royalties.

2.4 Within thirty (30) business days of the Effective Date, LICENSOR shall
provide and transfer to LICENSEE, in writing where practicable, all information
and data relating to the LICENSED TECHNOLOGY and the ACT ANIMAL CELL LINES as
may be reasonably necessary and requested to allow LICENSEE to exploit the
licenses granted hereunder. LICENSOR shall work with LICENSEE in good faith to
provide the necessary training for up to a total of 60 days, at LICENSOR’s
facilities, necessary to allow LICENSEE to utilize the LICENSED TECHNOLOGY and
expand the ACT ANIMAL CELL LINES. LICENSEE shall pay to LICENSOR all reasonable
and customary expenses other than normal operating expenses incurred by LICENSOR
in providing such training and technology transfer, including but not limited to
fees incurred to request documents from patent counsel or the United States
Patent and Trademark Office.
2.5 LICENSEE acknowledges that a portion of the PATENT RIGHTS licensed to
LICENSEE hereunder is owned by the University and is licensed to LICENSOR under
the UMASS LICENSES. In the event the UMASS LICENSES expire or are terminated for
any reason pursuant to the provisions of the UMASS LICENSES or otherwise, the
terms of the letter agreement attached hereto as Exhibit B between LICENSOR,
LICENSEE and the University shall apply to this Agreement.

 

5



--------------------------------------------------------------------------------



 



2.6 Notwithstanding anything stated herein, nothing in this Agreement shall be
construed as preventing LICENSOR from practicing the LICENSED TECHNOLOGY within
the FIELD for non-commercial in-house research purposes. In the event that
LICENSOR requests that LICENSEE deliver to LICENSOR the LICENSED TECHNOLOGY or
LICENSED PRODUCTS in the FIELD for research purposes, LICENSEE shall make the
LICENSED TECHNOLOGY or LICENSED PRODUCTS available to LICENSOR on commercially
reasonable terms. In the event LICENSOR requires the use of collaborators in its
research, LICENSEE shall also make such LICENSED TECHNOLOGY OR LICENSED PRODUCTS
available to such collaborator if LICENSEE, in its sole but reasonable
discretion is satisfied that providing such items to a collaborator will not
endanger its exclusive commercial control of such items or result in their use
by a competitor.
ARTICLE 3 — LICENSEE OBLIGATIONS
RELATING TO COMMERCIALIZATION
3.1 LICENSEE shall use its commercially reasonable and diligent efforts to bring
one or more LICENSED PRODUCTS, LICENSED PROCESSES or LICENSED SERVICES to market
through an active and diligent program for exploitation of the PATENT RIGHTS and
to continue active, diligent marketing efforts for one or more LICENSED
PRODUCTS, LICENSED PROCESSES or LICENSED SERVICES throughout the TERM of this
Agreement.
3.2 LICENSEE shall maintain minimum R&D requirements to maintain exclusivity
under this Agreement. Commencing 30 months following the Effective Date hereof
and until the launch of the first human cell-based therapeutic product, LICENSEE
shall be required to invest a minimum of $400,000 per year in research and
development of the FIELD covered by this Agreement or other agreements with
LICENSOR affecting the FIELD in order to maintain the exclusive license rights
granted hereunder. In the event LICENSEE fails to perform this minimum
expenditure in R&D in the FIELD during the course of a calendar year during the
above-mentioned period, the license under this Agreement shall become
nonexclusive and such minimum expenditure for research and development shall be
reduced to $200,000 per year.
3.3 LICENSEE shall maintain complete and accurate records of LICENSED PRODUCTS,
LICENSED PROCESSES, LICENSED SERVICES and ACT ANIMAL CELL LINES that are made,
used, sold or performed by LICENSEE under this Agreement. Not later than April
1st of each year following the Effective Date, LICENSEE shall furnish LICENSOR
with a summary report on the progress of its efforts during the prior year to
develop and commercialize LICENSED PRODUCTS, LICENSED PROCESSES, LICENSED
SERVICES or ACT ANIMAL CELL LINES, including without limitation research and
development efforts, efforts to obtain regulatory approval, marketing efforts
(including LICENSED PRODUCTS, LICENSED PROCESSES, LICENSED SERVICES and ACT
ANIMAL CELL LINES made, used, sold or performed) and sales figures, provided
that such reports shall be deemed Confidential Information (as defined in
Section 10.1 herein) subject to the provisions of Article 10 of this Agreement.

 

6



--------------------------------------------------------------------------------



 



3.4 In the event that LICENSOR determines that LICENSEE has not fulfilled its
obligations under this Article 3, LICENSOR shall furnish LICENSEE with written
notice of such determination. Within thirty (30) days after receipt of such
notice, LICENSEE shall (i) fulfill the relevant obligation, (ii) negotiate with
LICENSOR a mutually acceptable schedule of revised obligations, or (3) if
LICENSEE disputes the alleged failure to fulfill its obligations, it shall
promptly seek appropriate judicial determination of the matter and diligently
pursue such action to a final determination with all appropriate speed; failing
which, LICENSOR shall have the right, immediately upon written notice to
LICENSEE, to terminate this Agreement as provided in Section 9.2 hereof.
ARTICLE 4 — CONSIDERATION
4.1 Initial Payment. In partial consideration of the license granted to LICENSEE
from LICENSOR in Article 2 of this Agreement, LICENSEE agrees to pay as a
“License Fee” to LICENSOR $150,000 in a convertible promissory note in the form
attached hereto as Exhibit C.
4.2 Royalties.

  a)   In partial consideration of the license in the FIELD granted by LICENSOR
to LICENSEE in Article 2 of this Agreement, LICENSEE agrees to pay to LICENSOR
an earned royalty equal to the following percentages of the NET SALES in the
FIELD made, used, sold, imported, exported or performed by LICENSEE in the
TERRITORY.

(i) 6% on therapeutics,
(ii) 3% on diagnostics, and
(iii) 10% on commercial research use of LICENSED TECHNOLOGY in all FIELDS except
(iv) below and
(iv) 12% on ACT ANIMAL CELL LINES

  b)   No multiple royalties shall be payable because any LICENSED PRODUCT,
LICENSED PROCESS or LICENSED SERVICE in the FIELD, its manufacture, use, lease,
sale or performance are or shall be covered by more than one patent or patent
application within the PATENT RIGHTS.     c)   The obligation of LICENSEE to pay
royalties or Sublicense Income (as defined in Section 4.5 herein) hereunder
shall terminate for each country in the TERRITORY concurrently with the
expiration or termination of the last applicable VALID CLAIM within the PATENT
RIGHTS in such country in which the LICENSED PRODUCT, LICENSED PROCESS or
LICENSED SERVICE is, (as applicable), used, practiced, performed, sold, offered
for sale, imported, exported or manufactured.

 

7



--------------------------------------------------------------------------------



 



4.3 Minimum Royalties. Within 2 business days from the Effective Date hereof,
LICENSEE shall pay to LICENSOR a minimum royalty fee of $100,000 in cash or by
wire transfer. In addition, commencing 12 months following the Effective Date,
LICENSEE shall pay to LICENSOR additional minimum royalty fees equal to the
difference between total Royalties actually paid in the preceding 12 months and
the following minimum amounts:
(i) At 12 months, $10,000
(ii) At 24 months, $20,000
(iii) At 36 months, $30,000
(iv) Annually thereafter, $40,000.
4.4 Stacking Royalties. With the exception of minimum royalties due to LICENSOR,
if LICENSEE, its Affiliates or sublicensees are required to pay royalties
relating to any additional intellectual property from LICENSOR in order to
exercise its rights hereunder to make, have made, use or sell any Product, then
LICENSEE shall have the right to credit a pro-rated portion of such royalty
payments against the royalties owing to LICENSOR under Section 4.2 of this
Agreement with respect to sales of such Product such that in no event shall the
total of royalty payments that are due to LICENSOR in such royalty period exceed
the royalty payments payable under Subsection 4.2(a) above. Prorations shall be
made in the same manner as specified for combination products under Section 4.9
below.
4.5 Sublicense Income. LICENSEE shall pay to LICENSOR a total of Thirty Three
percent (33%) of all Sublicense Income. “Sublicense Income” means consideration
that LICENSEE receives for the sublicense of rights that are granted LICENSEE
under Article 2, including without limitation license fees, milestone payments,
equity payments, up front fees, success fees, and license maintenance fees.
4.6 Stacking Sublicense Income. The fees payable on Sublicense Income under
Section 4.5 above shall be in addition to any royalties specified elsewhere in
this Article 4, but if LICENSEE is obligated to pay or has paid to LICENSOR
similar fees on Sublicense Income under another license agreement with respect
to the FIELD, then LICENSEE shall have the right to pro-rate such fees against
the fees owing to LICENSOR under this Agreement such that in no event shall the
total of fees due from LICENSEE, as a result of Sublicense Income, to LICENSOR
exceed the payments payable under Section 4.5. Pro-rating of payments shall be
made in the ratio of the minimum royalties payable under this Agreement to the
minimum royalties payable under any other agreement covered hereby under which
fees on Sublicense Income are owed.
4.7 Milestone Payments. Upon the launch of a commercial therapeutic product
based on the LICENSED TECHNOLOGY, LICENSEE shall pay additional Milestone
Payments totaling $1,750,000 on the following schedule:
$250,000 within 30 days following the launch of the first commercial Product;
$500,000 upon reaching $5,000,000 in sales from one or both Product Fields;
$1,000,000 upon reaching $10,000,000 in sales from one or both Product Fields.

 

8



--------------------------------------------------------------------------------



 



4.8 Stacking Milestone Payments. The milestone payments shall be in addition to
any royalties specified elsewhere in this Article 4, but shall not apply to
diagnostic, commercial research, or any other non-therapeutic uses. If LICENSEE
is obligated to pay or has paid to LICENSOR similar Milestone Payments under
another license agreement with respect to the FIELD, then LICENSEE shall have
the right to pro-rate such Milestone Payments against the Milestone Payments
owing to LICENSOR under this Agreement such that in no event shall the total of
all Milestone Payments due from LICENSEE to LICENSOR exceed the amounts stated
in Section 4.7. Pro-rating of payments shall be made in the ratio of the minimum
royalties payable under this Agreement to the minimum royalties payable under
any other agreement covered hereby under which Milestone Payments are owed.
4.9 Combination Product. In the event a Product is sold in a combination product
with other devices or biologically active components, NET SALES, for purposes of
royalty payments on the combination product, shall be calculated by multiplying
the NET SALES of that combination by the fraction A/B, where A is the gross
selling price of the Product sold separately and B is the gross selling price of
the combination product. In the event that no such separate sales are made by
LICENSEE, its Affiliates or permitted sublicensees, NET SALES for royalty
determination shall be calculated by multiplying NET SALES of the combination by
the fraction C/(C+D), where C is the fully allocated cost of the Product and D
is the fully allocated cost of such other biologically active components.
4.10 Payments in U.S. Currency. All payments due under this Agreement shall be
paid in cash to LICENSOR and all payments shall be made in United States
currency. Conversion of foreign currency to U.S. dollars shall be made at the
conversion rate reported in The Wall Street Journal on the last working day of
the calendar quarter to which the payment relates.
4.11 Taxes. Subject to the limits of Section 1.9 hereof, all payments due
hereunder shall be paid in full without deduction of taxes or other fees which
may be imposed by any government and which shall be paid by LICENSEE; provided,
however, that any withholding tax required to be withheld by LICENSEE on royalty
payments under the laws of any country in the TERRITORY on behalf of LICENSOR
will be timely paid by LICENSEE to the appropriate governmental authority, and
LICENSEE will furnish LICENSOR with proof of payment of such tax. Any such tax
actually withheld may be deducted from royalty payments due to LICENSOR under
this Agreement. If at any time legal restrictions prevent the prompt remittance
of part or all of any payments owed by LICENSEE to LICENSOR hereunder with
respect to any country in the TERRITORY, payment shall be made through any
lawful means or methods that may be available, and as LICENSEE shall reasonably
determine is appropriate.
4.12 Overdue Payments. Any payments to be made by LICENSEE hereunder that are
not paid on or before the date such payments are due under this Agreement shall
bear interest, to the extent permitted by law, at two percentage points above
the Prime Rate of interest as reported in The Wall Street Journal on the date
payment is due, with interest calculated based on the number of days that
payment is delinquent.

 

9



--------------------------------------------------------------------------------



 



ARTICLE 5 — REPORTS AND RECORDS
5.1 LICENSEE shall keep full, true and accurate books of account containing all
particulars that may be necessary for the purpose of showing the amounts payable
to LICENSOR hereunder and to enable the reports provided under Section 5.2 to be
verified. Said books of account shall be kept at LICENSEE’s principal place of
business. Said books and the supporting data shall be open upon reasonable
advance notice (but not less than five (5) business days notice and no more
frequently than once per calendar year) for three (3) years following the end of
the calendar year to which they pertain, to the inspection of LICENSOR or its
agents for the purpose of verifying LICENSEE’s royalty and Sublicense Income
statement or compliance in other respects with this Agreement. If any such audit
determines an error in any royalty or Sublicense Income payment, LICENSEE shall
pay to LICENSOR, within thirty (30) days of the discovery of the error, (a) all
deficiencies in royalty or Sublicense Income payments, (b) interest on such
deficiencies from the date such royalty or Sublicense Income payment was due
until the date paid at the rate set forth in Section 4.12 above, and (c) if such
error is in excess of five percent (5%) of any royalty or Sublicense Income
payment, the cost of the audit. In all other cases, the costs of the audit shall
be paid for by LICENSOR. All information disclosed pursuant to an audit shall be
treated as Confidential Information (as defined in Section 10.1 herein) and
shall not be disclosed to any third party or used for any purpose other than to
determine the correctness of LICENSEE’s royalty and Sublicense Income statement
or compliance in other respects with this Agreement.
5.2 After the first commercial sale of a LICENSED PRODUCT, LICENSED PROCESS,
LICENSED SERVICES, or ACT ANIMAL CELL LINES, LICENSEE, within forty-five
(45) days after March 31, June 30, September 30 and December 31 of each year,
shall deliver to LICENSOR a true and accurate report, giving such particulars of
the business conducted by LICENSEE and its permitted sublicensees during the
preceding three-month period under this Agreement as shall be pertinent to a
royalty and Sublicense Income accounting hereunder. Without limiting the
generality of the foregoing, these reports shall include at least the following:

  a)   the number of LICENSED PRODUCTS and ACT ANIMAL CELL LINES manufactured
and sold by LICENSEE and all sublicensees;     b)   total billings and the
amounts actually received for LICENSED PRODUCTS and ACT ANIMAL CELL LINES sold
by LICENSEE and all sublicensees;     c)   an accounting for all LICENSED
PROCESSES or LICENSED SERVICES used in the provision of services to others or
sold by LICENSEE;     d)   the deductions applicable as provided in Section 1.9;
and     e)   the names and addresses of all parties making LICENSED PRODUCTS on
behalf of LICENSEE.

 

10



--------------------------------------------------------------------------------



 



The reports shall provide the above-identified information by product, process,
or service type.
5.3 With each such report submitted, LICENSEE shall pay to LICENSOR the
royalties and Sublicense Income due and payable for such three-month period. If
no royalties or Sublicense Income shall be due, LICENSEE shall so report.
ARTICLE 6 — PATENT PROSECUTION
6.1 LICENSOR shall be solely responsible for the continued prosecution of
pending patent applications included in the PATENT RIGHTS and the issuance of
such applications after allowance. The prosecution, filing and maintenance of
all patents and applications shall be the primary responsibility of LICENSOR.
LICENSEE agrees to cooperate fully with LICENSOR, as requested by LICENSOR and
at LICENSOR’s expense, in the preparation, filing, prosecution, and maintenance
of the patent applications and patents included in the PATENT RIGHTS. With
respect to Australia, Canada, Europe, Mexico, Japan and Israel, LICENSEE shall
pay to LICENSOR on or before the due date one half (1/2) of any future annuity
and maintenance fees with respect to UMA 99-19, provided LICENSOR notifies
LICENSEE of the amount of such payments due at least 30 days prior to their due
date.
6.2 Licensors will not allow any patent or patent application within the PATENT
RIGHTS to become expired or abandoned without giving (a) prior written notice to
LICENSOR of such expiration or abandonment, and (b) LICENSOR the right to assume
responsibility for such patent or patent application subject to the rights of
the University under the UMASS LICENSES and the rights of pre-existing licensees
under their respective licenses. LICENSOR will then assign such patent or patent
application to LICENSEE and LICENSEE will thereafter assume control thereof and
all expenses related thereto.
ARTICLE 7 — PROSECUTION OF INFRINGERS
AND DEFENSE OF PATENT RIGHTS
The Parties agree to notify each other in writing of any actual or threatened
infringement by a third party of the PATENT RIGHTS or of any claim of
invalidity, unenforceability, or non-infringement of the PATENT RIGHTS. LICENSOR
shall have the sole responsibility to prosecute or defend such claims, as
applicable. LICENSEE shall, if requested, provide reasonable assistance to
LICENSOR in connection with the prosecution or defense of such claims.

 

11



--------------------------------------------------------------------------------



 



ARTICLE 8 — INDEMNIFICATION
8.1 Indemnification of the LICENSOR and the University. LICENSEE shall be
responsible for and shall indemnify, defend, and hold harmless LICENSOR and the
University, and their agents, attorneys, representatives, third party
beneficiaries and their respective heirs, executors, successors and assigns
(collectively, the “LICENSOR Indemnitees”) from and against all liabilities of
any kind whatsoever, including legal expenses and reasonable attorneys’ fees,
incurred or imposed upon any of the LICENSOR Indemnitees in connection with or
as a consequence of any claims (including third party claims), suits, actions,
demands or judgments arising out of the death of or injury to any person or
persons or out of any damage to property resulting from the development,
production, manufacture, sale, use, performance, rendering, consumption or
advertisement of the LICENSED PRODUCT(s) and/or LICENSED PROCESS(es), LICENSED
SERVICE(s), and/or ACT ANIMAL CELL LINES or arising from any obligation, act or
omission performed or failed to be performed hereunder, or from a breach of any
representation or warranty of LICENSEE hereunder unless and to the extent that
such liability arises solely from any action of LICENSOR or any of its
Affiliates. If the exercise of LICENSEE’s rights under this Agreement in any
country in the TERRITORY is the subject of a bona fide claim by a third party,
filed in a court of competent jurisdiction after the date hereof, that the
exercise of such rights infringes or conflicts with any intellectual property
rights of such third party (a “Third Party Infringement Claim”), then LICENSEE
shall not have any of the rights granted herein in such country and shall have
no obligation to pay LICENSOR any further payments under Article 4 of this
Agreement with respect to any country of the TERRITORY until such claim is
resolved by proper adjudication or settlement permitting LICENSEE to exercise
LICENSEE’s rights under this Agreement in the applicable country of the
TERRITORY. Notwithstanding anything herein to the contrary, LICENSOR covenants
that it will not (a) assert or bring any suit, action, claim or other proceeding
against LICENSEE based on, in whole or in part, LICENSEE’s exercise of
LICENSEE’s rights, in accordance with the terms and conditions of this
Agreement, with respect to the LICENSED TECHNOLOGY and/or (b) join in any third
party suit, action, claim or other proceeding against LICENSEE based on, in
whole or in part, any intellectual property rights (including without
limitation, patent rights and/or know how) owned by the applicable third party,
so long as LICENSEE is not in violation of this Agreement.
8.2 Indemnification of the LICENSEE. LICENSOR shall be responsible for and shall
indemnify, defend, and hold harmless LICENSEE and the officers, directors,
shareholders, employees, agents, attorneys, representatives, and Affiliates, and
their respective heirs, executors, successors and assigns. (the “LICENSEE
Indemnitees”) from and against all liabilities of any kind whatsoever, including
legal expenses and reasonable attorneys’ fees, incurred or imposed upon any of
the LICENSEE Indemnitees in connection with or as a consequence of any claims
(including third party claims), suits, actions, demands or judgments arising out
of, directly or indirectly, or in any way relating to: (a) any breach by
LICENSOR of any representation, warranty, covenant or obligation set forth in
this Agreement; or (b) arising from LICENSOR’s ownership, management, control,
use or disposition of the LICENSED TECHNOLOGY or ACT ANIMAL CELL LINES unless
and to the extent that such liability arises solely from any action of LICENSEE
or any of its Affiliates after the Effective Date.

 

12



--------------------------------------------------------------------------------



 



8.3 Demands for Third Party Claims. Each indemnified Party hereunder (an
“Indemnified Party”) agrees that promptly upon its discovery of facts giving
rise to a claim for indemnity under this Agreement, including the receipt of any
demand, assertion, claim, action or proceeding, judicial or otherwise, by any
third party (being referred to herein as a “Claim”), with respect to any matter
as to which it claims to be entitled to indemnity under the provisions of this
Agreement, it will give prompt notice thereof in writing to the Indemnifying
Party (the “Indemnifying Party”), together with a statement of such information
respecting any of the foregoing as it shall have. Such notice shall include a
formal demand for indemnification under this Agreement.
8.4 Right to Contest and Defend. The Indemnifying Party shall contest and
defend, at its sole cost and expense, by all appropriate legal proceedings any
Claim with respect to which it is called upon to indemnify the Indemnified Party
under the provisions of this Agreement; provided, that notice of the intention
to so contest shall be delivered by the Indemnifying Party to the Indemnified
Party as soon as reasonably possible after (but no later than twenty 20 days
from) the date of receipt by the Indemnifying Party of notice by the Indemnified
Party of the assertion of the Claim. Any such contest may be conducted in the
name and on behalf of the Indemnifying Party or the Indemnified Party as may be
appropriate. Such contest shall be conducted by reputable counsel employed by
the Indemnifying Party, but the Indemnified Party shall have the right but not
the obligation to participate in such proceedings and to be represented by
counsel of its own choosing at its sole cost and expense. The Indemnifying Party
shall have full authority to determine all action to be taken with respect
thereto; provided, however, that the Indemnifying Party will not have the
authority to subject the Indemnified Party to any obligation whatsoever (whether
financial or the imposition of equitable or injunctive relief), other than the
performance of purely ministerial tasks or obligations not involving material
expense (for which the Indemnified Party shall be reimbursed). If the
Indemnifying Party does not elect to contest any such Claim, the Indemnifying
Party shall be bound by the result obtained with respect thereto by the
Indemnified Party.
8.5 Cooperation. If requested by the Indemnifying Party, the Indemnified Party
agrees to cooperate with the Indemnifying Party and its counsel in contesting
any Claim that the Indemnifying Party elects to contest or, if appropriate, in
making any counterclaim against the PERSON asserting the Claim, or any
cross-complaint against any PERSON, and the Indemnifying Party will reimburse
the Indemnified Party for any expenses incurred by it in so cooperating.
8.6 Right to Participate. The Indemnified Party agrees to afford the
Indemnifying Party and its counsel the opportunity to be present at, and to
participate in, conferences with any PERSON, including governmental authorities,
asserting any Claim against the Indemnified Party or conferences with
representatives of or counsel for such PERSON.
8.7 Payment of Damages. The Indemnifying Party shall pay to the Indemnified
Party in immediately available funds any amounts to which the Indemnified Party
may become entitled by reason of the provisions of this Agreement, such payment
to be made within five (5) days after any such amounts are finally determined
either by mutual agreement of the Parties hereto or pursuant to the final
non-appealable judgment of a court of competent jurisdiction.

 

13



--------------------------------------------------------------------------------



 



8.8 Independent Indemnities. The Parties acknowledge and agree that each of the
indemnities under Sections 8.1 and 8.2 may be relied upon independently.
8.9 Insurance. LICENSEE and LICENSOR mutually agree to maintain insurance or
self-insurance that is reasonably adequate to fulfill any potential obligation
to the Indemnified Parties. LICENSEE and LICENSOR shall continue to maintain
such insurance or self-insurance during the term of this Agreement and after the
expiration or termination of this Agreement for a period of five (5) years. Each
Party shall provide to the other Party, upon request, proof of any such
insurance policy maintained by such Party.
ARTICLE 9 — TERMINATION
9.1 The term of this Agreement (“TERM”) shall commence on the Effective Date and
continue until the expiration of the last VALID CLAIM within the PATENT RIGHTS
to expire , unless sooner terminated as provided in this Article 9; provided
that LICENSEE’s obligation to pay royalties or Sublicense Income on NET SALES in
any country will terminate pursuant to Subsection 4.2(c) (subject to LICENSEE’s
obligations under Section 9.4 herein).
9.2 If either Party commits a material breach of a material term of this
Agreement (including any failure to make any payment due under this Agreement),
the non-breaching Party shall have the right to terminate this Agreement
effective on thirty (30) days prior written notice to the Party in breach,
unless such breach is cured prior to the expiration of such thirty (30) day
period.
9.3 LICENSEE shall have the right to terminate this Agreement at any time on
thirty (30) days prior notice to LICENSOR, and upon payment of all amounts due
LICENSOR through the effective date of the termination.
9.4. Notwithstanding anything herein to the contrary, in the event that this
Agreement is terminated by LICENSOR pursuant to Section 9.2 or by LICENSEE
pursuant to Sections 9.2 or 9.3, LICENSEE shall retain a license to rights
granted in Article 2 to the extent reasonably necessary to sell any LICENSED
PRODUCTS existing or under production and to perform LICENSED PROCESSES or
LICENSED SERVICES related to such LICENSED PRODUCTS or that are in process,
subject to the terms of this Agreement (including without limitation the
obligation to pay royalties under Article 4), provided that LICENSEE shall
complete and sell all such work-in-progress and inventory within six (6) months
after the effective date of termination.
9.5 Upon the expiration of the TERM of this Agreement LICENSEE shall have a
fully paid-up, non-exclusive, irrevocable, royalty free license under the rights
granted in Article 2.

 

14



--------------------------------------------------------------------------------



 



9.6 Nothing herein shall be construed to release either Party from any
obligation that accrued prior to expiration or any termination of this
Agreement. The following provisions shall survive any termination or any
expiration of the TERM of this Agreement: this Section 9.6 and
Articles/Sections 1, 4, 5, 8, 9.4, 10, 11, 12, 13, 15.1, 15.2, 15.5, 15.6, 15.7,
15.8, 15.10, 15.15 and 15.16, and any other provision which by its nature is
intended to survive any such termination.
ARTICLE 10 — CONFIDENTIALITY AND NON-DISCLOSURE
10.1 Confidential Information; Non-Disclosure. “Confidential Information” shall
mean any technical, business, financial, customer or other information disclosed
by one Party (the “Disclosing Party”) to the other Party (the “Receiving Party”)
pursuant to this Agreement which is marked “Confidential” or “Proprietary,” or
which, under all of the given circumstances, ought reasonably to be treated as
confidential information of the Disclosing Party. Such information may be
disclosed in oral, visual or written form (including magnetic, optical or other
media). Except as expressly provided in Section 10.2 below, each Party’s
Confidential Information specifically includes without limitation the respective
Party’s business plans and business practices, the terms of this Agreement,
scientific knowledge, research and development or know-how, processes,
inventions, techniques, formulae, products and product plans, business
operations, customer requirements, designs, sketches, photographs, drawings,
specifications, reports, studies, findings, data, plans or other records,
biological materials, software, margins, payment terms and sales forecasts,
volumes and activities, designs, computer code, technical information, costs,
pricing, financing, business opportunities, personnel, and information of
LICENSOR or LICENSEE relating to the LICENSED PROCESSES, LICENSED PRODUCTS or
LICENSED SERVICES whether or not such information is marked or identified
provided that the Disclosing Party provides notice in writing reasonably
identifying such Confidential Information within 30 days of disclosure. Except
to the extent expressly authorized by this Agreement or by other prior written
consent by the Disclosing Party, the Receiving Party, during the term of this
Agreement, and thereafter, shall: (i) treat as confidential all Confidential
Information of the other Party; (ii) use Confidential Information only for
exercising the rights and fulfilling the obligations set forth in this
Agreement, (iii) implement reasonable procedures to prohibit the disclosure,
unauthorized duplication, misuse or removal of the Disclosing Party’s
Confidential Information; (iv) not disclose Confidential Information to any
third party, and (v) only disclose the Confidential Information to (a) those of
its employees who have a need to know Confidential Information in order to
exercise the rights and fulfill the obligations set forth in this Agreement and
(b) legal and professional advisors and existing and potential investors and
their legal and professional advisors, each of which is bound by a written
agreement (or in the case of attorneys or other professional advisors, formal
ethical duties) requiring such advisors and investors to treat, hold and
maintain such Confidential Information in accordance with the terms and
conditions of this Agreement, or (c) recipients of offering documents in
connection with any offering of securities where such disclosure is, in the
opinion of counsel for the

 

15



--------------------------------------------------------------------------------



 



Disclosing Party, reasonably required to comply with the investment disclosure
laws of any applicable jurisdiction. Without limiting the foregoing, the
Receiving Party shall protect the Disclosing Party’s Confidential Information
using at least the same procedures and degree of care that it uses to prevent
the disclosure of its own confidential information of like importance, but in no
event less than reasonable care.
10.2 Exceptions. The Receiving Party shall have no obligation or liability to
the Disclosing Party with regard to any Confidential Information of the
Disclosing Party: (i) that was publicly known and available at the time it was
disclosed or becomes publicly known and available through no fault, action, or
inaction of the Receiving Party; (ii) was known to the Receiving Party, without
restriction, at the time of disclosure as shown by the files of the Receiving
Party in existence at the time of disclosure; (iii) is disclosed with the prior
written approval of the Disclosing Party; (iv) was independently developed by
the Receiving Party without any use of the disclosing party’s Confidential
Information, provided, that the Receiving Party can demonstrate such independent
development by documented evidence prepared contemporaneously with such
independent development; (v) is disclosed pursuant to the order or requirement
of a court, administrative agency, or other governmental body, provided that the
Receiving Party shall provide prompt notice thereof and reasonable assistance to
the Disclosing Party to enable the Disclosing Party to seek a protective order
or otherwise prevent such disclosure, and provided further that such disclosure
is limited to the extent necessary to comply with such order and the information
shall otherwise be treated as Confidential Information; or (vi) that is provided
to the Receiving Party by an independent third party without violating any
confidentiality obligation to the Disclosing Party.
10.3 Injunctive Relief. LICENSOR and LICENSEE acknowledge and agree that any
breach of the confidentiality obligations imposed by this Article 10 will
constitute immediate and irreparable harm to the Disclosing Party and/or its
successors and assigns, which cannot adequately and fully be compensated by
money damages and will warrant, in addition to all other rights and remedies
afforded by law, injunctive relief, specific performance, and/or other equitable
relief. The Disclosing Party’s rights and remedies hereunder are cumulative and
not exclusive. The Disclosing Party shall also be entitled to receive from the
Receiving Party the costs of enforcing this Article 10, including reasonable
attorneys’ fees and expenses of litigation.
10.4 Termination. Upon termination or expiration of this Agreement, or upon the
request of the Disclosing Party at any time, the Receiving Party shall promptly
return to the Disclosing Party, at its request, all copies of Confidential
Information received from the Disclosing Party, and shall return or destroy, and
document the destruction of, all summaries, abstracts, extracts, or other
documents which contain any Confidential Information of the Disclosing Party in
any form. Notwithstanding the foregoing to the contrary, LICENSEE shall have no
obligation (even upon a request by LICENSOR) to return or destroy any KNOW-HOW
(including tangible embodiments of KNOW-HOW) during the TERM of this Agreement.
10.5 Survival. The obligations of LICENSOR and LICENSEE under this Article 10
shall survive any expiration or termination of this Agreement.

 

16



--------------------------------------------------------------------------------



 



ARTICLE 11 — PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS
Any payment, notice or other communication pursuant to this Agreement shall be
in writing and sent by certified first class mail, postage prepaid, return
receipt requested, or by nationally recognized overnight carrier addressed to
the Parties at the following addresses or such other addresses as such Party
furnishes to the other Party in accordance with this paragraph. Such notices,
payments, or other communications shall be effective upon receipt.
In the case of LICENSOR:
Advanced Cell Technology, Inc.
One Innovation Drive
Worcester, MA 01605
Attention: Michael D. West, Ph.D., President
With a copy to:
Pierce Atwood
One Monument Square
Portland, ME 04101
Attention: William L. Worden, Esq.
In the case of LICENSEE:
PacGen Cellco, LLC.
157 Surfview Drive
Pacific Palisades, CA 90272
Attention: Kenneth Aldrich
With a copy to:
Gray Cary Ware & Freidenrich
4365 Executive Drive, Suite 1100
San Diego, CA 92121-2133
Attention: Lisa Haile

 

17



--------------------------------------------------------------------------------



 



ARTICLE 12 — RESPRESENTATIONS AND WARRANTIES OF LICENSOR
As an inducement to LICENSEE to enter into and perform this Agreement, LICENSOR
represents and warrants to LICENSEE as follows:
12.1 Title to LICENSED TECHNOLOGY; Encumbrances. LICENSOR has good and valid
title or valid licenses (with the right of sublicense) to the LICENSED
TECHNOLOGY.
12.2 No Violations. The execution, delivery and performance of this Agreement by
LICENSOR and the consummation by LICENSOR of the transactions contemplated
hereby does not,: (a) violate any statute, ordinance, rule or regulation
applicable to LICENSOR or by which any of the LICENSED TECHNOLOGY may be bound;
(b) violate any order, judgment or decree of any court or of any Governmental
Authority or regulatory body, agency or authority applicable to LICENSOR or by
which any of the LICENSED TECHNOLOGY may be bound; (c) require any filing by
LICENSOR with, or require LICENSOR to obtain any permit, consent or approval of,
or require LICENSOR to give any notice to, any Governmental Authority or
regulatory body, agency or authority; or (d) result in a violation or breach by
LICENSOR of, conflict with, constitute a default by LICENSOR (or give rise to
any right of termination, cancellation, payment or acceleration) under or result
in the creation of any Encumbrance upon any of the LICENSED TECHNOLOGY.
12.3 Litigation. Except as set forth in Exhibits D and E, there is no action,
suit, proceeding at law or in equity, arbitration or administrative or other
proceeding by or before (or any investigation by) any governmental or other
instrumentality or agency, pending, or threatened, against or affecting the
LICENSED TECHNOLOGY, and LICENSOR does not know of any valid basis for any such
action, proceeding or investigation. To the knowledge of LICENSOR, there are no
such suits, actions, claims, proceedings or investigations pending or
threatened, seeking to prevent or challenge the transactions contemplated by
this Agreement.
12.4 Disclosure. Neither these representations and warranties made by LICENSOR
pursuant to this Agreement nor any of the exhibits, schedules or certificates
attached hereto or delivered in accordance with the terms hereof knowingly
contains any misstatement of fact or omits any statement of fact necessary in
order to make the statements contained herein and therein not misleading in
light of the circumstances under which they were made.
12.5 Copies of Documents. LICENSOR has caused to be made available for
inspection and copying by LICENSEE and its advisers, true, complete and correct
copies of all documents in LICENSOR’s possession referred to in any schedule
attached hereto.
12.6 Broker’s or Finder’s Fees. No agent, broker, person or firm acting on
behalf of LICENSOR is, or will be, entitled to any fee, commission or broker’s
or finder’s fees for which the LICENSEE may be liable in connection with this
Agreement or any of the transactions contemplated hereby.

 

18



--------------------------------------------------------------------------------



 



12.7 LICENSED TECHNOLOGY.

  (a)   Except as set forth on Exhibit D and E, LICENSOR, is not aware of any
interference, infringement, misappropriation, or other conflict with any
intellectual property rights of third parties, and LICENSOR has never received
any charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that LICENSOR
must license or refrain from using any intellectual property rights of any third
party). To the knowledge of LICENSOR, no third party has interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any of the
LICENSED TECHNOLOGY.     (b)   Exhibit A identifies each patent or registration
which has been issued or licensed to LICENSOR with respect to any of the
LICENSED TECHNOLOGY and identifies each pending patent application or
application for registration which LICENSOR has made with respect to any of the
LICENSED TECHNOLOGY. LICENSOR has made available to LICENSEE correct and
complete copies of all such patents, registrations and applications (as amended
to-date) in LICENSOR’s possession and has made available to LICENSEE correct and
complete copies of all other written documentation in LICENSOR’s possession
evidencing ownership and prosecution (if applicable) of each such item.     (c)
  Exhibit A identifies each item of LICENSED TECHNOLOGY that is assigned to the
University and that LICENSOR uses pursuant to license, sublicense, agreement, or
permission. LICENSOR has made available to LICENSEE correct and complete copies
of all such licenses, sublicenses, agreements, patent prosecution files and
permissions (as amended to-date) in LICENSOR’s possession. With respect to each
item of LICENSED TECHNOLOGY required to be identified in Exhibit A and to the
knowledge of LICENSOR: (i) the license, sublicense, agreement, or permission
covering the item is legal, valid, binding, enforceable, and in full force and
effect; (ii) the license, sublicense, agreement, or permission will continue to
be legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby;
(iii) no Party to the license, sublicense, agreement, or permission is in breach
or default, and no event has occurred which with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder; (iv) no party to the license, sublicense, agreement, or
permission has repudiated any provision thereof; (v) the underlying item of
LICENSED TECHNOLOGY is not subject to any outstanding lien or encumbrance,
injunction, judgment, order, decree, ruling, or charge other than that disclosed
in Exhibits D and E; (vi) no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand is pending or is threatened which challenges
the legality, validity, or enforceability of the underlying item of LICENSED
TECHNOLOGY other than that disclosed in Exhibits D and E; and (vii) LICENSOR has
not granted any sublicense or similar right to the LICENSED TECHNOLOGY within
the FIELD.

 

19



--------------------------------------------------------------------------------



 



12.8 Survival of Representations and Warranties.

  (a)   Except as otherwise provided herein, notwithstanding any investigation
at any time made by or on behalf of any Party hereto, the representations and
warranties set forth herein and in any certificate delivered in connection
herewith with respect to any of those representations and warranties will
survive the Effective Date until the longer to occur of: (i) two (2) years or
(ii) the expiration of the applicable statutes of limitation, including all
periods of extension and tolling whereupon they will terminate and expire.    
(b)   After a representation and warranty has expired, as provided in Subsection
12.8(a), no claim for claims or costs may be made or prosecuted by any Person
who would have been entitled to claims or costs on the basis of that
representation and warranty prior to its termination and expiration, provided
that no claim presented in writing for claims or costs to the Person or Persons
from which or whom those damages are sought on the basis of that representation
and warranty prior to its termination and expiration will be affected in any way
by that termination and expiration.

12.9 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR, ITS
DIRECTORS, OFFICERS, EMPLOYEES, AND AFFILIATES MAKE NO REPRESENTATIONS AND
EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OF PATENT RIGHTS, ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER
DEFECTS, WHETHER OR NOT DISCOVERABLE. NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS A REPRESENTATION MADE OR WARRANTY GIVEN BY LICENSOR THAT THE
PRACTICE BY LICENSEE OF THE LICENSE GRANTED HEREUNDER SHALL NOT INFRINGE THE
PATENT RIGHTS OF ANY THIRD PARTY.
ARTICLE 13—REPRESENTATIONS AND WARRANTIES OF LICENSEE.
LICENSEE represents and warrants to LICENSOR as follows:
13.1 Existence and Good Standing: Power and Authority. LICENSEE is a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of California. LICENSEE has full corporate power and
authority to make, execute, deliver and perform this Agreement, to perform its
obligations hereunder and to consummate the

 

20



--------------------------------------------------------------------------------



 



transactions contemplated hereby. The execution, delivery and performance of
this Agreement by LICENSEE and the consummation by it of the transactions
contemplated hereby, have been duly authorized and approved by all required
corporate action of LICENSEE and no other action on the part of LICENSEE is
necessary to authorize the execution, delivery and performance of this Agreement
by LICENSEE and the consummation of the transaction contemplated hereby. This
Agreement has been duly executed and delivered by LICENSEE and is a valid and
binding obligation of LICENSEE enforceable against it in accordance with its
terms, except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles.
13.2 Authorization and Validity of Agreement. LICENSEE has full power and
authority, including full corporate power and authority, to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. Without limiting the foregoing, the execution,
delivery and performance of this Agreement by LICENSEE and the consummation by
it of the transactions contemplated hereby, have been duly authorized and
approved by the members and managers of LICENSEE, and no other action on the
part of LICENSEE or its officers, directors or shareholder is necessary to
authorize the execution, delivery and performance of this Agreement by LICENSEE
and the consummation of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by LICENSEE and is a valid and binding
obligation of LICENSEE enforceable against it in accordance with its terms,
except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles.
13.3 Consents and Approvals; No Violations. The execution, delivery and
performance of this Agreement by LICENSEE and the consummation by LICENSEE of
the transactions contemplated hereby will not, with or without the giving of
notice or the lapse of time or both: (a) violate, conflict with, or result in a
breach or default under any provision of the organizational documents of
LICENSEE; (b) violate any statute, ordinance, rule or regulation applicable to
LICENSEE, (c) violate any order, judgment or decree of any court or of any
governmental or regulatory body, agency or authority applicable to LICENSEE or
by which any of the LICENSED TECHNOLOGY may be bound; or (d) require any filing
by LICENSEE with, or require LICENSEE to obtain any permit, consent or approval
of, or require LICENSEE to give any notice to, any governmental or regulatory
body, agency or authority, except filings, if any, which may be required under
the “Blue Sky” laws of Massachusetts or as may be required in the future to
comply with governmental regulations governing the production and sale of
products by LICENSEE as it conducts its business.
13.4 Survival of Representations and Warranties.
(a) Except as otherwise provided herein, notwithstanding any investigation at
any time made by or on behalf of any Party hereto, the representations and
warranties set forth herein and in any certificate delivered in connection
herewith with respect to any of those representations and warranties will
survive the Effective Date until the longer to occur of: (i) two (2) years or
(ii) the expiration of the applicable statutes of limitation, including all
periods of extension and tolling whereupon they will terminate and expire.

 

21



--------------------------------------------------------------------------------



 



(b) After a representation and warranty has expired, as provided in Subsection
13.4(a), no claim for claims or costs may be made or prosecuted by any Person
who would have been entitled to claims or costs on the basis of that
representation and warranty prior to its termination and expiration, provided
that no claim presented in writing for claims or costs to the Person or Persons
from which or whom those damages are sought on the basis of that representation
and warranty prior to its termination and expiration will be affected in any way
by that termination and expiration.
ARTICLE 14 — LIMITATION OF LIABILITY
EXCEPT FOR ANY LIABILITY TO ANY THIRD PARTIES PURSUANT TO ARTICLE 8 OR TO A
PARTY PURSUANT TO ARTICLES 12 AND 13 OF THIS AGREEMENT, IN NO EVENT SHALL
LICENSOR OR LICENSEE OR THEIR, ITS DIRECTORS, OFFICERS, EMPLOYEES OR AFFILIATES
BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING
ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER
LICENSOR OR LICENSEE SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN
FACT SHALL KNOW OF THE POSSIBILITY OF SUCH DAMAGES.
ARTICLE 15 — MISCELLANEOUS PROVISIONS
15.1 CORPORATE PARTNERSHIPS. In the event LICENSEE enters into a corporate
partnership for the joint development of any of the LICENSED TECHNOLOGY, and
LICENSEE sublicenses the LICENSED TECHNOLOGY to a third party, then payments
required hereunder shall not include funds provided for sponsored research or
equity investments by any third party so long as such payments do not constitute
a majority of funds transferred by such third party. However if the sponsored
research involves fees in excess of industry standard reimbursement for FTEs or
equity investment in excess of fair market value, LICENSEE shall pay to LICENSOR
a royalty on such excess fees calculated at the rates specified herein.
15.2 LICENSEE “REVERSE LICENSE” TO LICENSOR. LICENSEE agrees to license to
LICENSOR on a non-exclusive basis for therapeutic uses in the treatment of blood
and cardiovascular diseases the rights to any technology it currently owns or
has licensed or develops or licenses in the future that is applicable to such
diseases (excluding however the use of proprietary techniques now or hereafter
developed by LICENSEE for the enhanced vascularization of transplanted cells or
tissues). Such license shall provide for royalty payments at the same rate as
LICENSEE’S royalty payments to LICENSOR hereunder as provided in Section 4.2(a).
Such license will be sublicensable only once in a given field of use; or for the

 

22



--------------------------------------------------------------------------------



 



purpose of having products produced, made, or distributed; or in connection with
a merger or consolidation of LICENSOR into another company or a sale of all or
substantially all of the assets of LICENSOR. LICENSEE shall also have no
obligations hereunder with respect to technology licenses it has or may acquire
if such licenses restrict sublicensing in a manner inconsistent with this
subparagraph. Such “Reverse License shall not apply to any rights acquired by
LICENSEE under Section 15.18 hereof.
15.3 FUTURE TECHNOLOGY LICENSES. LICENSOR acknowledges that it is continuing to
develop cell-based technology, the existence or significance of which it may not
have disclosed to LICENSEE. Therefore, LICENSOR further agrees that in the event
any of its technology now perfected or pending as of the date of this agreement
but not specifically enumerated herein would inhibit or adversely affect the
commercial use by LICENSEE of the PATENT RIGHTS in the field, LICENSOR shall
waive any claim of infringement to the extent necessary to permit LICENSEE to
continue the use of the PATENT RIGHTS under this Agreement. In addition,
LICENSOR agrees to license to LICENSEE on a non-exclusive basis for uses in the
FIELDS, including any rights acquired under Section 15.18 hereof, the rights to
any technology it currently owns or has licensed or develops or licenses in the
future that is applicable to such FIELDS (but specifically excluding
applications involving the use of cells in the treatment of tumors where the
primary use of the cells is the destruction or reduction of tumors and does not
involve regeneration of tissue or organ function). Such license shall provide
for royalty payments at the same rate as LICENSEE’S royalty to LICENSOR
hereunder as provided in Section 4.2(a). Such license will be sublicensable only
once in a given field of use; or for the purpose of having products produced,
made, or distributed; or in connection with a merger or consolidation of
LICENSEE into another company or a sale of all or substantially all of the
assets of LICENSEE. LICENSOR shall also have no obligations hereunder with
respect to technology licenses it has or may acquire if such licenses restrict
sublicensing in a manner inconsistent with this subparagraph.
15.4 LICENSEE shall comply with all local, state, federal and international laws
and regulations relating to the development, manufacture, use, provision, and
sale of LICENSED PRODUCTS, LICENSED PROCESSES and LICENSED SERVICES. Without
limiting the generality of the foregoing, LICENSEE agrees to comply with the
following:

  a)   LICENSEE shall obtain all necessary approvals from the FDA, USDA, or any
similar governmental authorities of any foreign jurisdiction in which LICENSEE
intends to make, use, or sell LICENSED PRODUCTS or to perform LICENSED PROCESSES
or LICENSED SERVICES.     b)   LICENSEE shall comply fully with any and all
applicable local, state, federal and international laws and regulations relating
to the LICENSED PRODUCTS, LICENSED PROCESSES and LICENSED SERVICES, and the
PATENT RIGHTS, in the TERRITORY, including without limitation all export or
import regulations and rules now in effect or as may be issued from time to time
by any governmental authority which has jurisdiction relating to the export of
LICENSED PRODUCTS, LICENSED PROCESSES or

 

23



--------------------------------------------------------------------------------



 



      LICENSED SERVICES and any technology relating thereto. LICENSEE hereby
gives written assurance that it will comply with all such import or export laws
and regulations (including without limitation all Export Administration
Regulations of the United States Department of Commerce), that it bears sole
responsibility for any violation of such laws and regulations, and that it will
indemnify, defend, and hold LICENSOR and the University harmless (in accordance
with Article 8) for the consequences of any such violation.

  c)   To the extent that any invention claimed in the PATENT RIGHTS has been
partially funded by the United States Government, and only to the extent
required by applicable laws and regulations, LICENSEE agrees that any LICENSED
PRODUCTS used or sold in the United States will be manufactured substantially in
the United States or its territories. Current law provides that if a domestic
manufacturer is not commercially feasible under the circumstances, LICENSOR
and/or the University may seek a waiver of this requirement from the relevant
federal agency on behalf of LICENSEE and, upon LICENSEE’S request, shall
cooperate with LICENSEE in seeking such a waiver.

15.5 LICENSEE shall not create or incur or cause to be incurred or to exist any
lien, encumbrance, pledge, charge, restriction or other security interest of any
kind upon the PATENT RIGHTS, but may cause to be incurred or to exist a lien,
encumbrance, pledge, charge, restriction or other security interest on its
rights to the LICENSED TECHNOLOGY hereunder, provided such security interest
does not affect LICENSOR’s rights to the LICENSED TECHNOLOGY, or any of
LICENSOR’s rights under this Agreement.
15.6 Neither Party shall originate any publicity, news release or other public
announcement (“Announcements”), written or oral, relating to this Agreement or
the existence of an arrangement between the Parties, without the prior written
approval of the other Party, which approval shall not be unreasonably withheld
or delayed, except as otherwise required by law. Any references to the
University in such Announcements shall be subject to the approval of the
University. The foregoing notwithstanding, LICENSOR and LICENSEE shall have the
right to make such Announcements without the consent of the other Party or the
University, as applicable, in any prospectus, offering memorandum, or other
document or filing required by applicable securities laws or other applicable
law or regulation, provided that such Party shall have given the other Party or
the University, as applicable, at least ten (10) days prior written notice of
the proposed text for the purpose of giving the other Party or the University,
as applicable, the opportunity to comment on such text.
15.7 No implied licenses are granted pursuant to the terms of this Agreement. No
licensed rights shall be created by implication or estoppel.

 

24



--------------------------------------------------------------------------------



 



15.8 Nothing herein shall be deemed to constitute either Party as the agent or
representative of the Party, or both parties as joint venturers or partners for
any purpose. Each Party shall be an independent contractor, not an employee or
partner of the other Party, and the manner in which each Party renders its
services under this Agreement shall be within its sole discretion. Neither Party
shall be responsible for the acts or omissions of the other Party, nor shall
either Party have authority to speak for, represent or obligate the other Party
in any way without prior written authority from the other Party.
15.9 To the extent commercially feasible, and consistent with prevailing
business practices and applicable law, all LICENSED PRODUCTS sold pursuant to
this Agreement will be marked with the number of each issued patent that applies
to such LICENSED PRODUCTS.
15.10 This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the State of California, U.S.A. without regard to
principles of conflicts of law thereof, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent was granted.
15.11 The Parties hereto acknowledge that this Agreement sets forth the entire
Agreement and understanding of the Parties hereto as to the subject matter
hereof, and shall not be subject to any change or modification except by the
execution of a written instrument signed by the Parties hereto.
15.12 The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of the law, such invalidity or unenforceability shall
not in any way affect the validity or enforceability of the remaining provisions
hereof.
15.13 The failure of either Party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other Party.
15.14 This Agreement may not be assigned by LICENSEE without the prior written
consent of LICENSOR, which consent shall be granted or denied in LICENSOR’s sole
discretion. LICENSOR may not assign this Agreement without the consent of
LICENSEE, which consent shall not be unreasonably withheld or delayed, except
that LICENSOR may assign this Agreement to an affiliate or to a successor in
connection with the merger, consolidation, or sale of all or substantially all
of its assets or that portion of its business to which this Agreement relates.
Notwithstanding the foregoing to the contrary, this restriction on the
assignment by LICENSEE of this Agreement shall not prevent the assignment of
this Agreement in connection with a merger or consolidation of LICENSEE into
another company or a sale of all or substantially all of the assets of LICENSEE,
so long as the purchaser of the assets agrees to assume to any and all
outstanding liabilities to LICENSOR under this Agreement, including but not
limited to any outstanding amounts under the promissory note referred to in
Section 4.1.

 

25



--------------------------------------------------------------------------------



 



15.15 This Agreement has been prepared jointly and no rule of strict
construction shall be applied against either Party. In this Agreement, the
singular shall include the plural and vice versa and the word “including” shall
be deemed to be followed by the phrase “without limitation.” The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement.
15.16 This Agreement may be executed in counterparts, each of which together
shall constitute one and the same Agreement.
15.17 All rights and licenses granted under or pursuant to this Agreement by
LICENSOR to LICENSEE are, and shall otherwise be deemed to be, for purposes of
Paragraph 365(n) of the U.S. Bankruptcy Code (the “Code”), licenses to rights in
“intellectual property” as defined in the Code. The Parties hereto agree that
LICENSEE, as a LICENSEE of such rights under this Agreement, shall retain and
may fully exercise all of its rights and elections under the Code. The Parties
hereto further agree that, in the event of the commencement of a bankruptcy
proceeding by or against LICENSOR including a proceeding under the Code,
LICENSEE shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, including the PATENT RIGHTS and KNOW-HOW, and the same,
if not already in LICENSEE’s possession, shall be promptly delivered to LICENSEE
upon any such commencement of a bankruptcy proceeding upon written request
therefore by LICENSEE.
15.18 In addition to the other rights granted herein, LICENSOR hereby grants to
LICENSEE a 90 day right of negotiation with respect to any technology that would
constitute LICENSED TECHNOLOGY if the FIELD included diseases related either to
the heart or to neuro degenerative diseases (the “Added Fields”) prior to
LICENSOR entering into any license relating to either of such Added Fields) with
a third party. Such a 90 day period shall commence on the earlier of the
12 month anniversary of the Effective Date, or such date when LICENSOR notifies
LICENSEE that it has opened negotiations with a third party or that a third
party has made inquiry about such a license. If following the expiration of any
such 90-day negotiation period LICENSEE and LICENSOR have not entered into a
license for an Added Field, LICENSOR shall be free to enter into an exclusive or
non-exclusive license for such Added Field with any third party. If LICENSOR
enters into a non-exclusive license for an Added Field with a third party
following the 90-day negotiating period hereunder, LICENSOR shall offer a
non-exclusive license to LICENSEE on comparable terms as those entered into with
such third party. LICENSEE shall then have 30 days to enter into such a
nonexclusive license. If LICENSEE does not enter into such a license within said
30-day period, LICENSOR shall have no further obligations relating to the Added
Field.
15.19 LICENSEE shall acknowledge LICENSOR as [co-marketer] through equal size
lettering on the packaging of ACT ANIMAL CELL LINES.

 

26



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the
EFFECTIVE DATE.
ADVANCED CELL TECHNOLOGY, INC.

         
By:
       
 
        Printed Name: Michael D. West, Ph.D.     Title: President & Chief
Executive Officer    

PACGEN CELLCO, LLC

         
By:
       
 
        Printed Name: Kenneth Aldrich     Title: Managing Member    

 

27



--------------------------------------------------------------------------------



 



EXHIBIT A
PATENT RIGHTS
(Reference Section 1.12)

                  Serial No.       Filing Date         Patent No.   CO   Issue
Date   Title   Assignee
08/935,052
6,235,970
  US   1997-09-22
2001-05-22   CICM Cells and Non-Human Mammalian Embryos Prepared by Nuclear
Transfer of a Proliferating Differentiated Cell or its Nucleus   UMASS
 
               
09/828,876
  US   2001-04-10   Cloning Using Donor Nuclei from Differentiated Fetal and
Adult Cells   UMASS
 
               
PI9806872-5
  BR   1998-01-05   Cloning Using Donor Nuclei from Differentiated Fetal and
Adult Cells   UMASS
 
               
6014598
0742363
  AU   1998-01-05
2002-01-03   Cloning Using Donor Nuclei from Differentiated Fetal and Adult
Cells   UMASS
 
               
98802794.1
  CN   1998-01-05   Cloning Using Donor Nuclei from Differentiated Fetal and
Adult Cells   UMASS
 
               
2277192
  CA   1998-01-05   Cloning Using Donor Nuclei from Differentiated Fetal and
Adult Cells   UMASS
 
               
336612
  NZ   1998-01-05   Cloning Using Donor Nuclei from Differentiated Fetal and
Adult Cells   UMASS
 
               
9906464
  MX   1998-01-05   Cloning Using Donor Nuclei from Differentiated Fetal and
Adult Cells   UMASS
 
               
10-530958
  JP   1998-01-05   Cloning Using Donor Nuclei from Differentiated Fetal and
Adult Cells   UMASS
 
               
130829
  IL   1998-01-05   Cloning Using Donor Nuclei from Differentiated Fetal and
Adult Cells   UMASS
 
               
98903349.3
  EP   1998-01-05   Cloning Using Donor Nuclei from Differentiated Fetal and
Adult Cells   UMASS

 

28



--------------------------------------------------------------------------------



 



                  Serial No.       Filing Date         Patent No.   CO   Issue
Date   Title   Assignee
PCT/US00/29551
  WO   2000-10-27   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS
 
               
10/374,512
  US   2003-02-27   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS
 
               
60/161,987
  US   1999-10-28   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS
 
               
518365
  NZ   2000-10-27   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS
 
               
PA/a/2002/004233
  MX   2000-10-27   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS
 
               
2001-533962
  JP   2000-10-27   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS
 
               
149175
  IL   2000-10-27   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS
 
               
2000000973905
  EP   2000-10-27   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS
 
               
00816098.8
  CN   2000-10-27   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS

 

29



--------------------------------------------------------------------------------



 



                  Serial No.       Filing Date         Patent No.   CO   Issue
Date   Title   Assignee
2,387,506
  CA   2000-10-27   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS
 
               
BR 0015148-3
  BR   2000-10-27   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS
 
               
12353/01
  AU   2000-10-27   Gynogenetic or Androgenetic Production of Pluripotent Cells
and Cell Lines, and Use Thereof to Produce Differentiated Cells and Tissues  
UMASS
 
                Invention Disclosures

 
               
UMA 01-02*
          Reprogramming of Somatic Cell Nuclei in vitro for use in Nuclear
Transplantation   UMASS
 
               
UMA 99-19*
          Reprogramming
Nuclear Function in
Somatic Cell
Cytoplasm   UMASS

*   Including patents filed by parties other than LICENSOR based on these
Invention Disclosures, the rights to which LICENSOR would get through the
litigation described in Exhibit D.

 

30



--------------------------------------------------------------------------------



 



EXHIBIT B
(Reference Section 2.4)
[Date]
Advanced Cell Technology, Inc.
One Innovation Drive
Worcester, MA 01605
Attention: Michael D. West, Ph.D., President
University of Massachusetts
Office of the General Counsel
One Beacon Street, 26th Floor
Boston, MA 02108
PacGen Cellco, LLC.
157 Surfview Dr.,
Pacific Palisades, CA 90272
Attention: Kenneth Aldrich
Re: Exclusive License Agreement dated                           , 2004 between
Advanced Cell Technology, Inc. (“LICENSOR”) and PacGen Cellco, LLC (“LICENSEE”)
(the “License Agreement”)
Reference is made to the License Agreement identified above.
LICENSOR, the University of Massachusetts (the “University”) and LICENSEE agree
that, in the event the UMASS LICENSES (as defined in the License Agreement)
expire or are terminated for any reason pursuant to the provisions of the UMASS
LICENSE or otherwise, (i) LICENSEE will thereafter pay directly to the
University any payments due to LICENSOR under the License Agreement which are
reasonably attributable to the University technology or subject matter of the
UMASS LICENSES, and (ii) promptly following such termination, the University and
LICENSEE will enter into a direct license agreement reflecting the applicable
terms of the License Agreement and the UMASS LICENSES. For the avoidance of
doubt, the references to “Sublicensees” in Section 8.5 of the 1996 UMASS LICENSE
shall not apply to LICENSEE and shall not be construed as vitiating the
provisions of Section 2.5 of the License Agreement. LICENSOR and the University
agree that the provisions of Section 2.2 of the 1996 UMASS LICENSE providing for
the automatic assignment to the University of sublicenses granted by LICENSOR
under said Section 2.2 shall not apply to the sublicense by LICENSOR to LICENSEE
under the License Agreement, and that the provisions of Section 2.5 of the
License Agreement shall govern in the event that the UMASS LICENSES are
terminated. LICENSOR and the University agree that LICENSEE will not be bound by
any amendment to the UMASS

 

31



--------------------------------------------------------------------------------



 



LICENSES that affects LICENSEE’s rights under the License Agreement in any
material respects, unless LICENSEE agrees in writing to such amendment. Neither
LICENSOR nor the University will not make any change or addition to, or
otherwise amend, the UMASS LICENSES in any manner that materially adversely
affects LICENSEE without the prior written consent of LICENSEE (such consent not
to be unreasonably withheld or delayed).
ADVANCED CELL TECHNOLOGY, INC.

         
By:
       
 
        Printed Name: Michael D. West, Ph.D.     Title: President & Chief
Executive Officer    

THE UNIVERSITY OF MASSACHUSETTS

         
By:
       
 
        Printed Name:     Title:    

PACGEN CELLCO, LLC

         
By:
       
 
        Printed Name: Kenneth Aldrich     Title: President    

 

32



--------------------------------------------------------------------------------



 



EXHIBIT C
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF APPLICABLE STATES. THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
FORM OF
CONVERTIBLE PROMISSORY NOTE
OF
PACGEN CELLCO LLC
 

$150,000.00   Made as of May 14, 2004

For value received, PacGen CellCo LLC, a California limited liability company
(the “Company”), with principal offices at 157 Surfview Drive, Pacific
Palisades, CA 90272, hereby promise to pay to Advanced Cell Technology, Inc., a
Delaware corporation (“Holder”), or its registered assigns, the principal sum of
One Hundred Fifty Thousand Dollars ($150,000) (the “Principal Amount”).
Unless earlier paid or converted, the unpaid Principal Amount shall be due and
payable on June 1, 2007 (the “Maturity Date”). On the Maturity Date, the
principal shall be (i) repaid by the Company in cash to the Holder or (ii) at
the Holder’s election, converted into shares of Common Stock (as defined below)
at the conversion rate set forth in Subsection 2(a) below based on a
determination of the Conversion Price as of the Maturity Date made not later
than 60 days following the Maturity Date by the Company’s Board of Managers,
acting in good faith.
This Note is issued pursuant to that certain Exclusive License Agreement dated
as of May 14, 2004 (the “License Agreement”), by and among the Company and
Holder, and is subject to the provisions thereof.
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder hereof, by the acceptance of this
Note, agrees:

  1.   Definitions. The following definitions shall apply for all purposes of
this Note:

 

33



--------------------------------------------------------------------------------



 



“Common Stock” means shares of or units of or other interests (as the case may
be) of common equity of the Company or its successors or assigns
“Company” means the “Company” as defined above and includes any corporation,
which shall succeed to or assume the obligations of the Company under this Note.
“Conversion Price” means (i) in the case of a First Equity Financing, the price
paid per share for the equity securities issued in such First Equity Financing;
or (ii) in the case of an Acquisition Event (as defined below) the value of one
share or unit of Common Stock based upon the portion of the aggregate sale price
or merger or consolidation consideration which is available to the Company’s
common equity holders in connection with such Acquisition Event; or (iii) on the
Maturity, the value of one share or unit of Common Stock as determined in good
faith by the Board of Managers.
“First Equity Financing” means a sale or series thereof, subsequent to the date
of this Note, by the Company of equity securities in which the Company receives
aggregate cash proceeds of at least $5,000,000 (not including conversion of the
this Note) as result of investments made by one or more bona fide third party
institutional or strategic investors in exchange for the sale of shares of
capital stock of the Company.
“Holder” means any person who shall at the time be the registered holder of this
Note.
“Maturity Date” means the date on which this Note is either repaid or converted
in whole in accordance with the terms hereunder.
“Note” means this Secured Convertible Promissory Note.
“Series A Preferred Stock” means the class of equity securities issued by the
Company in the First Equity Financing.
2. Interest.
The principal sum outstanding under this Note shall bear no interest unless not
repaid at the Maturity Date, in which event it shall thereafter bear interest at
a rate equal to the lesser of (a) ten percent (10%) per annum, or (b) the
maximum non-usurious rate allowed under the laws of the State of California.

 

34



--------------------------------------------------------------------------------



 



3. Conversion.
a) Automatic Conversions. This Note shall be automatically converted into that
number of shares of Series A Preferred Stock equal to the quotient of (a) the
aggregate principal amount of this Note then outstanding divided by (b) the
Conversion Price, under the following conditions:
i) Upon the consummation of the First Equity Financing;
ii) Immediately prior to the closing of any merger, sale or other consolidation
of the Company or of any sale of all or substantially all assets of the Company
which occurs prior to the First Equity Financing (an “Acquisition Event”).
Notwithstanding the above, and only in the event that a conversion resulting
from such Acquisition Event would result in a security not traded on a national
stock exchange (including NASDAQ and NASDAQ small cap), upon written notice to
the Company not later than 5 days after the consummation of the Acquisition
Event and notice of the Acquisition Event to the Holder of the Note, the Holder
may elect to receive payment in cash of the entire outstanding principal of this
Note.
b. Conversion Mechanics. Upon the effective date of any elective or automatic
conversion of this Note, the outstanding principal of this Note shall be deemed
converted into shares of Series A Preferred Stock or Common Stock automatically
as of such effective date without any further action by the Holder and whether
or not the Note is surrendered to the Company or its transfer agent. However,
the Company shall not be obligated to issue certificates evidencing the shares
of the Series A Preferred Stock or Stock issuable upon such elective or
automatic conversion unless such Note is either delivered to the Company or its
transfer agent, or the Holder notifies the Company or its transfer agent that
such Note has been lost, stolen or destroyed and executes an agreement
satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection with such Note.
4. Reservation of Stock. If at any time the number of shares of Common Stock or
other securities issuable upon conversion of this Note shall not be sufficient
to effect the conversion of this Note, the Company will take such corporate
action as may be necessary to increase its authorized but unissued shares of
Common Stock or other securities issuable upon conversion of this Note (and any
securities of the Company that the Common Stock may convert into) as shall be
sufficient for such purpose.
5. Covenants of the Company. The Company covenants to, and agrees with the
Holder that prior to the Maturity Date, so long as the Notes are outstanding,
with the following:
a) Organization, Standing Power. The Company is a limited liability company duly
organized, validly existing and in good standing under the California Limited
Liability Company Act (the “CLLCA”). The Company has all requisite power and
authority to conduct its business as now being conducted under the CLLCA.

 

35



--------------------------------------------------------------------------------



 



b) Authority; Enforceability; No Conflict. The Company has all requisite power
and authority under the CLLCA to issue this Note and to carry out its
obligations hereunder. The issuance of this Note by the Company has been duly
and validly authorized by all requisite proceedings on the part of the Company.
This Note when executed and delivered by the Company is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that (i) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium, rehabilitation, liquidation,
conservatorship, receivership or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought. The execution and delivery of this Note by
the Company does not, and the consummation by the Company of the transaction
contemplated hereby and thereby will not result in or constitute: (i) a default,
breach or violation of or under the limited liability agreement of the Company,
(ii) the California Limited Liability Company Act or any applicable law or
(iii) any material agreement to which the Company is a party.
6. No Rights or Liabilities as Shareholder. This Note does not by itself entitle
the Holder to any voting rights or other rights as a shareholder of the Company.
In the absence of conversion of this Note, no provisions of this Note, and no
enumeration herein of the rights or privileges of the Holder, shall cause the
Holder to be a shareholder of the Company for any purpose.
7. No Impairment. The Company will not, by amendment of its limited liability
agreement, or through reorganization, consolidation, merger, dissolution, issue
or sale of securities, sale of assets or any other voluntary action, willfully
avoid or seek to avoid the observance or performance of any of the terms of this
Note, but will at all times in good faith assist in the carrying out of all such
terms and in the taking of all such action as may be necessary or appropriate in
order to protect the rights of the Holder under this Note against wrongful
impairment. Without limiting the generality of the foregoing, the Company will
take all such action as may be necessary or appropriate in order that the
Company may duly and validly issue fully paid and nonassessable shares of Common
Stock upon the conversion of this Note.
8. Prepayment. The Company may at any time, without penalty, prepay in whole or
in part the unpaid balance of this Note. All payments will first be applied to
the repayment of accrued fees and expenses, if any, then to accrued interest, if
any, until all then outstanding accrued interest has been paid, and then shall
be applied to the repayment of principal.
9. Notice. The Company shall give the Holder of this Note at least ten (10) days
notice of any Acquisition Event.
10. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only upon written consent of the Company and the Holder of the Note.
11. Waiver of Notice and Fees. The Company and all endorsers of this Note hereby
waive notice, presentment, protest and notice of dishonor.

 

36



--------------------------------------------------------------------------------



 



12. Transfer. This Note and any rights hereunder may not be assigned, conveyed
or transferred, in whole or in part, without the Company’s prior written
consent, which consent shall not be unreasonably withheld. The rights and
obligations of the Company and the Holder under this Note and the License
Agreement shall be binding upon and benefit their respective permitted
successors, assigns, heirs, administrators and transferees. However, this Note
and the loans evidenced hereby may be transferred in whole or in part only by
registration of such transfer on the register maintained for such purpose by or
on behalf of the Company.
13. Governing Law. This Note shall be governed by and construed under the
internal laws of the State of Delaware, without reference to principles of
conflict of laws or choice of laws.
14. Securities Law Representations. This Note is issued to the Holder in
reliance upon the Holder’s representation to the Company, which by such Holder’s
execution of this Note Holder hereby confirms, that the Note will be acquired
for investment for such Holder’s own account, not as a nominee or agent, and not
with a view to the sale or distribution of any part thereof, and that such
Holder has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Note, such Holder further
represents that such Holder has no contract, undertaking, agreement or
arrangement with any person to sell, transfer, of grant participations to such
person or to any third person, with respect to this Note.
15. Headings. The headings and captions used in this Note are used only for
convenience and are not to be considered in construing or interpreting this
Note. All references in this Note to sections and exhibits shall, unless
otherwise provided, refer to sections hereof and exhibits attached hereto, all
of which exhibits are incorporated herein by this reference.
16. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of the Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
17. Entire Agreement; Successors and Assigns. This Note constitutes the entire
contract between the Company and the Holder relative to the subject matter
hereof. Any previous agreement between the Company and the Holder is superseded
by this Agreement. Subject to the exceptions specifically set forth in this
Note, the terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective executors, administrators, heirs, successors and
assigns of the Parties.
[Remainder of this page intentionally left blank]

 

37



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name as
of the date first above written.
PACGEN CELLCO LLC

         
By:
  /S/ KENNETH ALDRICH
 
Name:    
 
  Title: MANAGING MEMBER    

ACCEPTED AND AGREED TO:
ADVANCED CELL TECHNOLOGY, INC.

         
By:
  /S/ MICHAEL D. WEST
 
Name:    
 
  Title: PRESIDENT    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
(Reference Section 12.3)
A civil action was filed by the University of Massachusetts on February 3, 2004
against James M. Robl and Philippe Collas relating to the misappropriation of
intellectual property. Specifically the University of Massachusetts believes
that invention disclosures UMA 99-19 and UMA 01-02 were misappropriated and
wrongly assigned to third parties. This action is currently pending as of the
signing of this license.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
(Reference Section 12.7)
Declared patent interferences:

a)   Patent Interference No. 104,746, involving U.S. Patent No. 5,945,577 and
U.S. Patent Application No. 09/650,194.   b)   Patent Interference No. 105,192,
involving U.S. Patent No. 6,235,970 and U.S. Patent Application No. 09/989,126.

Potential patent interferences, verbally threatened to be filed against the
following patents:

a)   6,215,041   b)   6,235,969

 

 